Citation Nr: 1622669	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction disorder (ED), to include entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD), to include symptoms of major depressive disorder.

3.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Waco, Texas.  The Board remanded this case for further evidentiary development in April 2015.

The issues of entitlement to an increased rating for cervical strain and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity, with symptoms such as chronic sleep deprivation, irritability, and depression.  Occupational and social impairment with deficiencies in most areas has not been shown.  Total occupational and social impairment has not been shown.

2.  The Veteran is diagnosed with ED which is shown to have been caused, in part, by PTSD and TBI with related medications.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria to establish secondary service connection for ED are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board finds that the duty to notify was satisfied by a letters and other communications sent to the Veteran during the pendency of this claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling from 2010 to 2016.  Lay statements of the Veteran and his friends are associated with the record and have been reviewed.  VA has not been made aware of any additional evidence which needs to be obtained.

Increased Rating

Disability ratings are determined by rating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is assigned a 50 percent rating for PTSD.  His symptoms are rated pursuant to Diagnostic Code 9411.  All psychiatric disabilities are rated under a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 100 percent rating is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and a Veteran may only qualify for a rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The rating criteria require not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in the referenced areas or to the referenced extent.  Thus, although the Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of social and occupational impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013),

Therefore, the Board will consider both the Veteran's specific symptomatology, and the occupational and social impairment associated with disability to determine whether an increased rating is warranted.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Veteran contends that PTSD warrants a rating higher than 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Board finds that the overall social and occupational impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 50 percent rating. 

In December 2010, while receiving a 50 percent rating for PTSD, the Veteran filed a claim of entitlement to service connection for major depressive disorder, secondary to traumatic brain injury.  In December 2012, the RO continued a 50 percent rating for PTSD, based upon the December 2010 application for major depressive disorder.

In October 2011, the Veteran informed his psychiatrist that he struggled with low energy and forgetfulness.

In September 2012, the Veteran reported to his psychiatrist that he was working five days a week without any major problems.  He stated his relationship with his wife was doing well, although they did not go out frequently.

A September 2012 VA examination diagnosed PTSD, moderate recurrent major depressive disorder, and TBI.  The examiner determined it was not possible to differentiate which symptoms were attributable to each diagnosis due to overlapping symptoms.  A review of all the Veteran's symptoms led the examiner to conclude the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported working full-time as a laboratory technician without any major problems.  He stated he had experienced depression for at least 15 years, and cognitive impairment for the last three to four years.  The Veteran had depressed mood; anxiety; weekly or fewer panic attacks; chronic sleep impairment; mild memory loss; flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In April 2013 and May 2013, the Veteran reported for counseling due to anger management issues.  In April 2013, the Veteran punched a man through the window of his car, and in May 2013 the Veteran physically fought with his 18-year old son in the grocery store and received a citation for disorderly conduct.  The Veteran explained that he had short-term memory loss, feelings of hopelessness, irritability, hypervigilance, and suspiciousness in public.

In July 2013, the Veteran reported his life had been going well and that his mood was "alright," but he struggled to control his anger and depression.  The Veteran's affect was euthymic, and he was appropriately dressed and groomed.  There were no gross cognitive impairments, and he was oriented to time, person, and place with coherent thought processes.  His short and long-term memory recall were appropriate.  His judgment and insight were fair, and there was no report of hallucinations or delusions.

In October 2013, the Veteran's treating psychiatrist noted the Veteran had an altered cognitive state.  Nonetheless, the Veteran had taken his children school shopping, and was hoping to take his wife out on a monthly basis, and interact with his neighbors once a month.

In November 2013 and December 2013, the Veteran received individual counseling.  He reported his issues at work resolved due to a transfer to a different department, although he still had stressors at home, such as communicating with his wife, conflict between his wife and daughter, and lack of sex with his wife.  Moreover, the Veteran experienced issues with sleep and nightmares two to three times per week.  The psychologist described his affect as flat, and the Veteran was oriented to time, person, and place, with coherent and goal directed thought processes with no observations of hallucinations or delusions.  The Veteran's short and long term memory, insight, and judgment were fair.

In April 2014, the Veteran's treating psychiatrist stated his refractory depression was likely related to residuals of a service-connected TBI, in combination with prolonged PTSD.  

The Veteran filed a notice of disagreement for service connection for major depressive disorder secondary to PTSD.  A July 2013 supplemental statement of the case informed the Veteran it included symptoms of major depressive disorder in the rating of PTSD, as VA rules allowed a compensation rating for only one mental disability. 

Shortly thereafter, the Veteran submitted a substantive appeal in which he stated he had had PTSD and depression for the previous 20 years.  He stated that his mental disabilities caused erectile dysfunction, nightmares, anxiety, aggressiveness, night sweats, fear of people and places with large crowds, and self-isolation.  At work, the Veteran explained, he was overwhelmed with anxiety, nervousness, and stomach sickness because he had to service the public.  The Veteran concluded that he was barely able to cope with life, let alone hold down a fulltime job.

In July 2014 the Veteran filed a claim for TDIU, stating that PTSD, major depressive disorder, and traumatic brain injury prevented him from maintaining employment.

In June 2014, the Veteran sought mental health treatment due to excessive anxiety and homelessness.  He reported suffering from spontaneous worries; moodiness; and irritability.  Nonetheless, the Veteran reported social interaction with individuals outside of his family, public outings, and attending events in public such as churches, restaurants, or theaters.  Lastly, the Veteran reported no suicidal or homicidal ideations, actions, or attempts, or psychotic symptoms.

In October 2014, the Veteran's wife submitted a statement to the RO.  In it, she stated she had to assist her husband in his daily living activities, and that his PTSD prevented him from leaving his house.  In public, she had to prevent him from attacking or assaulting others whom he believed to be a threat.  The Veteran's wife concluded by stating if she was not around to calm the Veteran, she feared he might become dangerous and attack.

In September 2015, the Veteran's co-worker informed the RO that the Veteran struggled to stay awake at work and while driving due to nightmares while attempting to sleep.  The co-worker stated she was afraid he was going to fall asleep while driving.  That same month, the Veteran's wife submitted a letter in which she stated the Veteran tossed and turned all night due to nightmares and never slept.  The Veteran informed her that while driving, he fell asleep and drove off the main road, so she feared for his safety.

At an October 2015 VA examination, the examiner determined the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress, or that the symptoms were controlled by medication.

The Veteran experienced recurrent, involuntary, and intrusive distressing memories of the traumatic event; markedly diminished interest or participation in significant activities; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbances; depressed mood; anxiety; panic attacks occurring weekly or less often; chronic sleep impairments.

The examiner opined that a significant portion of the Veteran's PTSD symptoms had resolved since the September 2012 VA examination.  Although, the examiner concluded, the Veteran had PTSD, he had a mild form of PTSD and feigned many of the current symptoms.  To augment that conclusion, the examiner administered two psychological tests to the Veteran.  The test findings strongly suggested that the Veteran stated he had physical and/or psychological symptoms that he did not actually experience.  Additionally, the examiner believed the Veteran grossly exaggerated many of his symptoms.

When considered in its totality, the Board finds that the lay and medical evidence shows a picture of a Veteran struggling with sleep difficulties and staying awake during the day, trouble with employment, anger, panic attacks, depression, irritability, and feelings of withdrawing from people and relationships, and fear of crowds.  Accordingly, the Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130 (2015).  Those symptoms are fully contemplated by the current 50 percent rating.

The Board finds that a 70 percent rating is not warranted because the Veteran has not demonstrated that he has occupational and social impairment with deficiencies in most areas such as work, school, family relations, and judgment.  Throughout the period of appeal, the Veteran has not suggested the he has had from suicidal ideation; obsessional rituals interfering with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances.  In fact, at most of his mental health appointments, the examiners noted the Veteran was dressed appropriately and displayed appropriate cognitive thought and was fully oriented to time, place, and person.  While the Veteran's spouse has questioned his impulse control if she is not around to calm, him, and the Veteran has complained of depression, the evidence does not show a level of impaired impulse control or depression that contributes to an overall finding of deficiencies in most areas.

The Board finds that a 100 percent rating is not warranted because the Veteran has not demonstrated total occupational and social impairment.  The evidence demonstrates the Veteran has not complained of persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place, or memory loss.  Although the Veteran was unemployed during a short time period of the pendency of the appeal, the Veteran has continued to maintain social relationships with his wife and children.  Although the Board recognizes that the Veteran has PTSD, the symptoms as shown by the objective examination findings symptoms do not justify a finding of total occupational and social impairment.  While the symptoms alleged by the Veteran and other lay statement suggest a higher level of symptoms than that objectively found, the evidence does not show that even the symptoms alleged result in total social impairment.  Thus, the Board finds that the Veteran does not have total social impairment, which is required for a schedular rating of 100 percent.  

When considered in its totality, the lay and medical evidence shows that the Veteran's symptoms most nearly approximate causing deficiencies in most areas. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board has the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  38 C.F.R. § 3.321(b)(1) (2015).  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to service-connected PTSD.  The evidence shows symptoms such as irritability, sleep impairment, and depression, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in the rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the 50 percent rating for PTSD contemplates the symptomatology and disability level.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Moreover, the record does not show that the Veteran has required frequent hospitalizations for PTSD.  The Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology for PTSD for the entire period of appeal.

A Veteran may be entitled to consideration of referral for an extraschedular rating based on multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular ratings. Referral is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the disability picture presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that creates an exceptional circumstance to make the schedular rating criteria inadequate.

Erectile Dysfunction 

The Veteran contends that he is entitled to secondary service connection for erectile dysfunction.  The Board agrees that service connection is warranted.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining entitlement to service connection, reasonable doubt is resolved in favor of the Veteran whenever the evidence in support of the claim is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In December 2010, the Veteran submitted a claim for ED, secondary to PTSD and TBI.

In March 2011, the Veteran submitted an additional letter in which he again stated he believed his TBI caused his ED.

At a September 2012 VA examination, the examiner concluded the Veteran had ED, but it was less likely than not that the TBI caused or resulted in the ED, as TBI was not known to cause ED.

At a June 2013 VA examination, the examiner concluded the Veteran had ED, but that it was less likely than not that the PTSD caused or resulted in ED, as PTSD was not known to cause ED.

At a September 2015 VA examination, the examiner determined that the Veteran had multiple conditions known to cause ED, to include hypertension, non-compliance with antihypertensive medications, morbid obesity, benign prostatic hypertrophy, organic brain syndrome, and chronic hyperapneic respiratory failure.  Because the Veteran had multiple conditions, the examiner concluded it was impossible to identify specific causative or exacerbative conditions without pure speculation.  The examiner concluded that the Veteran's mental health issues and a variety of drugs can be implicated as risk factors in ED.  However, it was not possible to single out one diagnosis or one drug as the etiological agent.

To establish secondary service connection, the evidence must establish that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  The evidence of record establishing whether or not that the Veteran's PTSD or TBI causes ED is mixed.  The Veteran believes his PTSD and TBI cause ED.  The September 2012 and June 2013 examiners opined that neither PTSD nor TBI and related medications were known to cause ED.  The September 2015 examiner concluded the Veteran had a variety of conditions known to cause ED, to include PTSD, TBI, and related medications, and it was impossible to determine the true etiology of the Veteran's ED.
The Board finds the September 2015 examiner's conclusion the most probative.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  A medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The September 2015 examiner's opinion found that the Veteran's mental health issues and medications for treatment could be implicated as risk factors for ED.  The Board finds that opinion places the evidence in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that ED was cause by PTSD or TBI.

The September 2015 examiner could not conclusively determine the etiology of the Veteran's ED due to the Veteran's many medical conditions, but acknowledged a link between the Veteran's service-connected conditions and ED.  The Board acknowledges that when it is not possible to separate the effects of a service-connected disorder from a nonservice-connected disorder, reasonable doubt should be resolved in the Veteran's favor.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Board finds the evidence is at least in equipoise demonstrating the Veteran's PTSD or TBI with related medications was caused by his service-connected disabilities.  38 C.F.R. § 3.310(a) (2015).

Accordingly, the Board finds that the evidence in favor of a nexus between the Veteran's ED and PTSD or TBI is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for ED is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for ED due to PTSD or TBI is granted.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for a cervical strain and that he should be assigned TDIU.

In April 2015, the Board remanded the Veteran's claim for an increased rating for cervical strain because the RO had not issued a statement of the case  No statement of the case has been issued.  Thus, the issue must again be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, an examination is need, as the evidence of record shows that the Veteran believes his condition has worsened.

The Board must also remand the TDIU claim because it is inextricably intertwined with the claim for a higher rating for cervical strain.  Accordingly, the development requested in the cervical strain claim must be completed prior to the adjudication of the TDIU claim, as adjudication of the cervical strain claim may affect adjudication of the TDIU claim.  Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for a cervical spine disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return the claim to the Board.

2.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the severity of the a cervical spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should particularly consider the Neck (Cervical Spine) Questionnaire submitted by the Veteran.  The examiner should provide ranges of motion of the cervical spine and should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or other factors.  The examiner should state whether or not there is cervical ankylosis.  The examiner should state whether there are incapacitating episodes of intervertebral disc syndrome, periods of acute signs or symptoms requiring bed rest prescribed by a physician and treatment by a physician.  If so, the examiner should state the duration of any incapacitating episodes in a 12 month period.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


